DETAILED ACTION

Claims 1-14 are presented for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Claims1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US Patent No. 20180145986) (Hereinafter Chien) in view of Satish et al. (US Patent No. 8,595,211) (Hereinafter Satish).

As per claim 1, Chien discloses a first device comprising: a communication interface configured to receive from an originating device an inbound connection via a network (fig 3, para 57, interface to receive inbound connection); and 
at least one hardware processor configured to: obtain a domain name corresponding to an originating device (para 76, a domain name of a sender that can be translated into an IP address, such as via a reverse DNS lookup) from the inbound connection (para 59, to resolve domain name); 
determine that the first device is open to the network in case the domain name is on a list of domain names corresponding to web search engines (para 61, passes the IP address  to the authorization module  to check white list. To be in the whitelist means open to the network); and
 in case the domain name is on the list of domain names corresponding to web search engines, perform an action intended to result in the first device being closed to the network (para 61, passes the IP address  to the authorization module  to check whitelist, if not close the connection and reject the information also sent out the warning). Chien does not explicitly disclose determine that the first device is open to the network in case the domain name is on a list of domain names corresponding to web web search engines (fig 4b, 4c, col 2, lines 10-22, col 5, lines 47-67, domain name [network address] are delisted based on the search engine results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chien and Satish. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 2, claim is rejected for the same reasons as claim 1, above. In addition, Chien discloses further comprising memory configured to store the list of domain names corresponding to web search engines (para 61, allow domain names stored in the whitelist; para 85, Accessing a white list may include receiving, querying, searching, or otherwise processing the white list similar to search engine which provides an interface to search on web). 

As per claim 3, claim is rejected for the same reasons as claim 1, above. In addition, Chien discloses wherein the action is at least one of: refusing the inbound connection, sending an alert message, rendering an alert message on a user interface via the first device, and closing a firewall of the first device (para 61, passes the IP address to the authorization module to check whitelist, if not close the connection and reject the information also sent out the warning). 

As per claim 4, claim is rejected for the same reasons as claim 1, above. In addition, Chien discloses wherein the device is a gateway, a cable modem or a network-attached storage (para 55, gateway). 

As per claim 5, claim is rejected for the same reasons as claim 1, above. In addition, Chien discloses wherein at least one hardware processor is further configured to obtain an Internet Protocol (IP) address of the originating device from the inbound connection and to obtain the domain name corresponding to the IP address from the IP address (page 8, table 1, para 73). 

As per claim 6, claim is rejected for the same reasons as claim 1, above. In addition, Chien discloses wherein the domain name is obtained using reverse Domain Name Server (DNS) (para 76, Reverse DNS lookup). 

As per claim 7, claim is rejected for the same reasons as claim 1, above. In addition, Chien discloses wherein the inbound connection is a HyperText Transfer Protocol (HTTP) connection (para 77, HTTP request). 

As per claim 8, Wang discloses wherein the network is the Internet (col 2, lines 40-45). 

As per claim 9, claim is rejected for the same reasons as claim 1, above. 

As per claim 10, claim is rejected for the same reasons as claim 3, above. 10. 

As per claim 11, claim is rejected for the same reasons as claim 5, above. 

As per claim 12, claim is rejected for the same reasons as claim 6, above. 

As per claim 13, claim is rejected for the same reasons as claim 8, above. 

As per claim 14, claim is rejected for the same reasons as claim 1, above. 

Response to Arguments

Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive, therefore rejections to claims 1-14 is maintained.

In the remarks applicants argued that:
Argument: Chien does not disclose at least one hardware processor configured to: obtain a domain name corresponding to an originating device (from the inbound connection.

Response: Chien does not disclose at least one hardware processor configured to: obtain a domain name corresponding to an originating device (para 76, a domain 


In response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  In this case Chien discloses at least one hardware processor configured to: obtain a domain name corresponding to an originating device (para 76, a domain name of a sender that can be translated into an IP address, such as via a reverse DNS lookup) from the inbound connection (para 59, to resolve domain name); 
determine that the first device is open to the network in case the domain name is on a list of domain names (para 85, Accessing a white list may include receiving, querying, searching, or otherwise processing the white list) corresponding to web search engines (para 61, passes the IP address to the authorization module to check white list. open to a network in case the domain name is in a whitelist of domain names); and
 in case the domain name is on the list of domain names corresponding to web search engines, perform an action intended to result in the first device being closed to the network (para 61, passes the IP address  to the authorization module  to check whitelist, if not close the connection and reject the information also sent out the warning). Chien does not explicitly disclose determine that the first device is open to the network in case the domain name is on a list of domain names corresponding to web search engines. However, Satish discloses determine that the first device is open to web search engines (fig 4b, 4c, col 2, lines 10-22, col 5, lines 47-67, domain name [network address] are delisted based on the search engine results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chien and Satish. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 


	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/           Primary Examiner, Art Unit 2493